 

812,500 Shares

 

CLEARSIGN COMBUSTION CORPORATION

 

Common Stock

 

PLACEMENT AGENCY AGREEMENT

 

February 27, 2014

 

Brean Capital LLC.

Placement Agent or as Representatives of Several Placement Agents

1345Avenue of the Americas, 29th Floor

New York, NY 10105

 

Ladies and Gentlemen:

 

1.                  Introductory. ClearSign Combustion Corporation, a Washington
corporation (“Company”), proposes to issue and sell to certain purchasers,
pursuant to the terms of this Placement Agency Agreement (this “Agreement”) and
the Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), 812,500 shares (the
“Securities”) of its common stock, par value $0.0001 per share (the “Common
Stock”). The Company desires to engage Brean Capital LLC as the exclusive
placement agent (the “Placement Agents”) and representative of the Placement
Agents (the “Representative”) in connection with the offering, issuance and sale
of the Securities.

 

2.                  Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the several Placement Agents that:

 

(a)                Filing and Effectiveness of Registration Statement; Certain
Defined Terms. The Company has filed with the Commission a registration
statement on Form S-3 and an amendment or amendments thereto (No.333-188381),
including a related prospectus or prospectuses (including any documents
incorporated by reference therein, the “Base Prospectus”), covering the
registration of the Securities under the Act, which was declared effective by
the Commission on May 30, 2013. “Registration Statement” at any particular time
means such registration statement in the form then filed with the Commission,
including any amendment thereto, any document incorporated by reference therein
and all 430B Information and all 430C Information with respect to such
registration statement, that in any case has not been superseded or modified.
“Registration Statement” without reference to a time means the Registration
Statement as of the Effective Time. For purposes of this definition, 430B
Information shall be considered to be included in the Registration Statement as
of the time specified in Rule 430B.

 



 

 

 

For purposes of this Agreement:

 

“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).

 

“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.

 

“Act” means the Securities Act of 1933, as amended.

 

“Applicable Time” means the time of execution of the Subscription Agreements by
the parties thereto.

 

“Closing Date” has the meaning defined in Section 4 hereof.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Effective Time” of the Registration Statement relating to the Securities means
the time of the first contract of sale for the Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Securities
and otherwise satisfies Section 10(a) of the Act.

 

“General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule B to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Securities in the form filed or required to
be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g).

 

“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and Regulations, the
auditing principles, rules, standards and practices applicable to auditors of
“issuers” (as defined in Sarbanes-Oxley) promulgated or approved by the Public
Company Accounting Oversight Board and, as applicable, the rules of The NASDAQ
Stock Market (“Exchange Rules”).

 



2

 

 

“Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Securities that is included in the Registration
Statement immediately prior to that time, including all 430B Information and all
430C Information with respect to the Registration Statement. For purposes of the
foregoing definition, 430B Information shall be considered to be included in the
Statutory Prospectus only as of the actual time that form of prospectus
(including a prospectus supplement) is filed with the Commission pursuant to
Rule 424(b) and not retroactively.

 

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

 

(b)               Compliance with Securities Act Requirements. (i) (A) At the
time the Registration Statement initially became effective, (B) at the time of
each amendment thereto for the purposes of complying with Section 10(a)(3) of
the Act (whether by post-effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Securities and (D) on the
Closing Date, the Registration Statement conformed and will conform in all
material respects to the requirements of the Act and the Rules and Regulations
and did not and will not include any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and (ii) (A) on its date, (B) at the time
of filing the Final Prospectus pursuant to Rule 424(b) and (C) on the Closing
Date, the Final Prospectus will conform in all material respects to the
requirements of the Act and the Rules and Regulations, and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

(c)                Shelf Registration Statement. The date of this Agreement is
not more than three years subsequent to the more recent of the initial effective
time of the Registration Statement.

 

(d)               General Disclosure Package. As of the Applicable Time, neither
(i) the General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time, the Base Prospectus (which is the most recent Statutory
Prospectus distributed to investors generally), the information stated in
Schedule A to this Agreement to be included in the General Disclosure Package,
all considered together (collectively, the “General Disclosure Package”), nor
(ii) any individual Limited Use Issuer Free Writing Prospectus, when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from any Statutory Prospectus or any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by any Placement Agent through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Placement Agent consists of the information described as such in Section
8(b) hereof.

 



3

 

 

(e)                Issuer Free Writing Prospectuses. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Securities or until any earlier
date that the Company notified or notifies the Representative as described in
the next sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement or contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information then contained in the Registration Statement or as a result of which
such Issuer Free Writing Prospectus, if republished immediately following such
event or development, would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (i) the Company has promptly notified or will promptly
notify the Representative and (ii) the Company has promptly amended or will
promptly amend or supplement such Issuer Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission.

 

(f)                Form S-3. The Company and the transactions contemplated by
this Agreement meet the requirements for, and comply with the conditions for the
use of, Form S-3 under the Securities Act, including but not limited to
Instruction I.B.6 of Form S-3. The Company is not a shell company (as defined in
Rule 405 of the Securities Act Regulations) and has not been a shell company for
at least 12 calendar months previously and if it has been a shell company at any
time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 

(g)               Good standing of the Company and Subsidiaries. Each of the
Company and each Subsidiary (as defined below) has been duly organized and is
validly existing as a corporation in good standing (or the foreign equivalent
thereof) under the laws of its jurisdiction of organization. Each of the Company
and each Subsidiary is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority (i) would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, assets or business or prospects of the Company or any Subsidiary,
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by this Agreement, the General Disclosure Package or
the Prospectus (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities. (each a “Subsidiary” and
collectively “Subsidiaries”). The Company has no “significant subsidiaries” for
purposes of the Securities Laws.

 



4

 

 

(h)               Securities. The Securities and all other outstanding shares of
capital stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package
and the Final Prospectus; all outstanding shares of capital stock of the Company
are, and, when the Securities have been delivered and paid for in accordance
with this Agreement on the Closing Date, such Securities will have been, validly
issued, fully paid and nonassessable, will conform to the information in the
General Disclosure Package and to the description of such Securities contained
in the Final Prospectus; the stockholders of the Company have no preemptive
rights with respect to the Common Stock; and none of the outstanding shares of
capital stock of the Company have been issued in violation of any preemptive or
similar rights of any security holder. All the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, are fully
paid and non-assessable and, except to the extent set forth in the General
Disclosure Package and the Final Prospectus, are owned by the Company directly
or indirectly through one or more wholly-owned subsidiaries, free and clear of
any claim, lien, encumbrance, security interest, restriction upon voting or
transfer or any other claim of any third party.

 

(i)                 No Finder’s Fee. Except as disclosed in the General
Disclosure Package and the Final Prospectus, there are no contracts, agreements
or understandings between the Company and any person that would give rise to a
valid claim against the Company or any Placement Agent for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

 

(j)                 Registration Rights. There are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Act with
respect to any securities of the Company owned or to be owned by such person or
to require the Company to include such securities in the securities registered
pursuant to a Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the Act
(collectively, “registration rights”), except those registration rights that
have been waived in accordance with their terms and all applicable law.

 

(k)               Listing. The Securities have been approved for listing on The
NASDAQ Capital Market (“Nasdaq”), subject to notice of issuance. The Company is
in compliance with all applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules that are then in effect and is actively taking
steps to ensure that it will be in compliance with other applicable corporate
governance requirements set forth in the Nasdaq Marketplace Rules not currently
in effect upon and all times after the effectiveness of such requirements.

 

(l)                 Audit Opinion. Gumbiner Savett Inc. which has provided an
audit opinion concerning the Company’s financial statements and schedules, if
any, for the periods set forth in the General Disclosure Package and the Final
Prospectus in such report and included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Final Prospectus,
has audited the Company’s financial statements and is an independent registered
public accounting firm as required by the Securities Act and the Rules and
Regulations and the Public Company Accounting Oversight Board (United States).
Except as disclosed in the General Disclosure Package and the Final Prospectus
and as pre-approved in accordance with the requirements set forth in Section 10A
of the Exchange Act, Gumbiner Savett Inc. has not been engaged by the Company to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).

 



5

 

 

(m)             Minute Books. The minute books of the Company and each
Subsidiary have been made available to the Placement Agents and counsel for the
Placement Agents, and such books (i) contain a complete summary of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company and each Subsidiary since the time of its respective
incorporation or organization through the date of the latest meeting and action,
and (ii) accurately in all material respects reflect all transactions referred
to in such minutes.

 

(n)               Absence of Further Requirements. Except for the registration
of the Securities under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state or foreign securities laws, the Financial
Industry Regulatory Authority (“FINRA”) and Nasdaq in connection with the
issuance and sale of the Securities by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with, any
court or governmental agency or body, foreign or domestic, which has not been
made, obtained or taken and is not in full force and effect, is required for the
execution, delivery and performance of this Agreement, the Subscription
Agreements and the Escrow Agreement by the Company, the offer or sale of the
Securities or the consummation of the transactions contemplated hereby.

 

(o)               Title to Property. Each of the Company and each Subsidiary has
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real or personal property which are material to the
business of the Company and any Subsidiary in each case free and clear of all
liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any Subsidiary; and all of the leases and subleases material to
the business of the Company and any Subsidiary, and under which the Company or
any Subsidiary holds properties described in the General Disclosure Package and
the Final Prospectus, are in full force and effect, and neither the Company nor
any Subsidiary has received any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
Subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

(p)               Absence of Defaults and Conflicts Resulting from Transaction.
The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Escrow Agreement by the Company, the issue and sale of the
Securities by the Company and the consummation of the transactions contemplated
hereby will not (with or without notice or lapse of time or both) conflict with
or result in a breach or violation of (i) any of the terms or provisions of,
constitute a default under, give rise to any right of termination or other right
or the cancellation or acceleration of any right or obligation or loss of a
benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any Subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound or
to which any of the property or assets of the Company or any Subsidiary is
subject, (ii) the provisions of the charter or by-laws of the Company or any
Subsidiary, or (iii) to the Company’s knowledge, any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their properties or assets except in the case of clauses
(i) and (iii) of this paragraph, for such breaches, violations or defaults that
would not individually or in the aggregate have a Material Adverse Effect.

 



6

 

 

(q)               Absence of Existing Defaults and Conflicts. Neither the
Company nor any of its Subsidiaries is in violation of its respective charter or
by-laws or in default (or with the giving of notice or lapse of time would be in
default) under any existing obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of them is a party or by which any of them is bound
or to which any of the properties of any of them is subject, except such
defaults that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(r)                 Authorization of Agreement. The Company has the full right,
power and authority to enter into this Agreement, each of the Subscription
Agreements and the Escrow Agreement (as defined in Section 4 hereof) and to
perform and to discharge its obligations hereunder and thereunder; and each of
this Agreement, the Subscription Agreements and the Escrow Agreement have been
duly authorized, executed and delivered by the Company, and constitutes the
valid and binding obligations of the Company enforceable in accordance with
their respective terms. All corporate action required to be taken for the
authorization, issuance and sale of the Securities has been duly and validly
taken.

 

(s)                Possession of Licenses and Permits. Each of the Company and
each Subsidiary possesses all licenses, certificates, authorizations and permits
issued by, and have made all declarations and filings with, the appropriate
local, state, federal or foreign regulatory agencies or bodies which are
necessary or desirable for the ownership of its properties or the conduct of its
businesses as described in the General Disclosure Package and the Final
Prospectus (collectively, the “Governmental Permits”) except where any failures
to possess or make the same, singularly or in the aggregate, would not have a
Material Adverse Effect. Each of the Company and each Subsidiary is in
compliance with all such Governmental Permits; all such Governmental Permits are
valid and in full force and effect, except where the validity or failure to be
in full force and effect would not, singularly or in the aggregate, have a
Material Adverse Effect. All such Governmental Permits are free and clear of any
restriction or condition that are in addition to, or materially different from
those normally applicable to similar licenses, certificates, authorizations and
permits. Neither the Company nor any Subsidiary has received notification of any
revocation or modification (or proceedings related thereto) of any such
Governmental Permit and the Company has no reason to believe that any such
Governmental Permit will not be renewed.

 



7

 

 

(t)                 Absence of Labor Dispute. No labor disturbance by the
employees of the Company or any Subsidiary exists or, to the best of the
Company’s knowledge, is imminent, and the Company is not aware of any existing
or imminent labor disturbance by the employees of any of its or any Subsidiary’s
principal suppliers, manufacturers, customers or contractors, that could
reasonably be expected, singularly or in the aggregate, to have a Material
Adverse Effect. The Company is not aware that any key employee or significant
group of employees of the Company or any Subsidiary plans to terminate
employment with the Company or any Subsidiary.

 

(u)               Possession of Intellectual Property. Each of the Company and
each Subsidiary owns or possesses the right to use all patents and patent
applications, trademarks, trademark registrations and applications, service
marks, service mark registrations and applications, tradenames, copyrights,
copyright registrations and applications, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Final Prospectus, and the Company is not aware of any
claim to the contrary or any challenge by any other person or entity to the
rights of the Company or any Subsidiary with respect to the foregoing except for
those in the General Disclosure Package and the Final Prospectus or those that
could not have a Material Adverse Effect. The Intellectual Property licenses
described in the General Disclosure Package and the Final Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance
with their terms. Each of the Company and each Subsidiary has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
or entity to any Intellectual Property license. To the Company’s knowledge, the
Company’s and each Subsidiary’s respective businesses as now conducted and as
proposed to be conducted does not and will not infringe, misappropriate or
otherwise violate or conflict with any valid patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses or other Intellectual Property
or franchise right of any person or entity. No claim has been made against the
Company or any Subsidiary alleging the infringement, misappropriation or other
violation by the Company or any Subsidiary of any patent, trademark, service
mark, trade name, copyright, trade secret, license or other Intellectual
Property or franchise right of any person or entity. Each of the Company and
each Subsidiary has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements. To the Company’s
knowledge, all Intellectual Property owned by the Company and/or each Subsidiary
is valid and enforceable. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
or entity in respect of, the Company or any Subsidiary’s right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of their respective businesses as currently conducted. With respect
to the use of the software in the Company or any Subsidiary’s business as it is
currently conducted, neither the Company nor any Subsidiary has experienced any
material defects in such software including any material error or omission in
the processing of any transactions other than defects which have been corrected.
The Company and each Subsidiary have at all times complied with all applicable
laws relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by the Company and any
Subsidiary in the conduct of the Company and each Subsidiary’s business. No
claims have been asserted or threatened against the Company or any Subsidiary
alleging a violation of any person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the Company’s
or any Subsidiary’s business. Each of the Company and each Subsidiary takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse, except for those that
would not have a Material Adverse Effect.

 



8

 

 

(v)               Environmental Laws. Each of the Company and each Subsidiary is
in compliance with all foreign, federal, state and local rules, laws,
regulations and permits relating to the use, treatment, storage, disposal or
release of hazardous or toxic substances or wastes or protection of health and
safety or the environment (“Environmental Laws”) which are applicable to the
Company or its Subsidiaries or their respective businesses or properties, except
where the failure to comply would not, singularly or in the aggregate, have a
Material Adverse Effect. There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or release of any kind of
toxic or other wastes or other hazardous substances by, due to, or caused by the
Company or any Subsidiary (or, to the Company’s knowledge, any other entity for
whose acts or omissions the Company or any Subsidiary is or may otherwise be
liable) upon any of the property now or previously owned or leased by the
Company or any Subsidiary, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or release of any kind onto
such property or into the environment surrounding such property of any toxic or
other wastes or other hazardous substances with respect to which the Company has
knowledge, except for any such disposal, discharge, emission, or release of any
kind which would not have, singularly or in the aggregate with all such
disposals, discharges, emissions and releases, a Material Adverse Effect. There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, any related
constraints on operating activities and any potential liabilities or fines to
third parties, including governmental authorities) which would, singularly or in
the aggregate, have a Material Adverse Effect.

 



9

 

 

(w)             Accurate Disclosure. The statements in the General Disclosure
Package and the Final Prospectus under the headings “Description of Securities
that May Be Offered”, insofar as such statements summarize legal matters,
agreements, documents or proceedings discussed therein, are accurate and fair
summaries of such legal matters, agreements, documents or proceedings and
present the information required to be shown.

 

(x)               No Integration. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would require the registration of any such securities under the
Securities Act.

 

(y)               Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in either the General Disclosure Package or the Final
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(z)                FINRA. Neither the Company nor any Subsidiary nor any of
their affiliates (within the meaning of FINRA’s Conduct Rule 5121(f)(1))
directly or indirectly controls, is controlled by, or is under common control
with, or is an associated person (within the meaning of Article I, Section 1(ee)
of the By-laws of FINRA) of, any member firm of FINRA.

 

(aa)            Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

 

(bb)           Statistical and Market-Related Data. Any third-party statistical
and market-related data included or incorporated by reference in a Registration
Statement, a Statutory Prospectus or the General Disclosure Package are based on
or derived from sources that the Company believes to be reliable and accurate.

 

(cc)            Internal Controls and Compliance with the Sarbanes-Oxley Act.
Each of the Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States (“GAAP”) and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package and the Final
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is in compliance with all
applicable provisions of Sarbanes-Oxley and all applicable rules and regulations
promulgated thereunder or implementing the provisions thereof that are presently
in effect and is actively taking steps to ensure that it will be in compliance
with other applicable provisions of Sarbanes-Oxley not currently in effect upon
it and at all times after the effectiveness of such provisions.

 



10

 

 

(dd)          Litigation. Except as set forth in the General Disclosure Package
and the Final Prospectus, there is no legal or governmental action, suit, claim
or proceeding pending to which the Company or any Subsidiary is a party or of
which any property or assets of the Company or any Subsidiary is the subject
which is required to be described in the Registration Statement, the General
Disclosure Package or the Final Prospectus or a document incorporated by
reference therein and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any Subsidiary, could have
a Material Adverse Effect or prevent the consummation of the transactions
contemplated hereby; and to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(ee)            Financial Statements. The financial statements, together with
the related notes and schedules, included or incorporated by reference in the
General Disclosure Package, the Final Prospectus and in each Registration
Statement fairly present the financial position and the results of operations
and changes in financial position of the Company and its Subsidiary at the
respective dates or for the respective periods therein specified. Such
statements and related notes and schedules have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved except as may
be set forth in the related notes included or incorporated by reference in the
General Disclosure Package. The financial statements, together with the related
notes and schedules, included or incorporated by reference in the General
Disclosure Package and the Final Prospectus comply in all material respects with
the Securities Act, the Exchange Act, and the Rules and Regulations and the
rules and regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus. There
is no pro forma or as adjusted financial information which is required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package, or and the Final Prospectus in accordance with the
Securities Act and the Rules and Regulations which has not been included or
incorporated as so required. The pro forma and pro forma as adjusted financial
information and the related notes, if any, included or incorporated by reference
in the Registration Statement, the General Disclosure Package and the Final
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 



11

 

 

(ff)             No Material Adverse Change in Business. Neither the Company nor
any Subsidiary has sustained, since the date of the latest audited financial
statements included or incorporated by reference in the General Disclosure
Package, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the General Disclosure Package; and, since
such date, there has not been any material change in the capital stock or
long-term debt of the Company or any Subsidiary, or any material adverse
changes, or any development involving a prospective material adverse change, in
or affecting the business, assets, general affairs, management, financial
position, prospects, stockholders’ equity or results of operations of the
Company or any Subsidiary otherwise than as set forth or contemplated in the
General Disclosure Package and the Final Prospectus.

 

(gg)           Investment Company Act. Neither the Company nor any Subsidiary is
or, after giving effect to the offering of the Securities and the application of
the proceeds thereof as described in the General Disclosure Package and the
Final Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

(hh)           Ratings. No “nationally recognized statistical rating
organization” as such term is defined is defined in Section 3(a)(62) of the
Exchange Act (i) has imposed (or has informed the Company that it is considering
imposing) any condition (financial or otherwise) on the Company’s retaining any
rating assigned to the Company or any securities of the Company or (ii) has
indicated to the Company that it is considering any of the actions described in
Section 7(c)(ii) hereof.

 

(ii)               Taxes. Each of the Company and each Subsidiary (i) has timely
filed all necessary federal, state, local and foreign tax returns or has duly
obtained extensions of time for the filing thereof, and all such returns were
true, complete and correct, (ii) has paid all federal, state, local and foreign
taxes, assessments, governmental or other charges due and payable for which it
is liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph, that would not, singularly or in
the aggregate, have a Material Adverse Effect. Each of the Company and each
Subsidiary has not engaged in any transaction which is a corporate tax shelter
or which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company and each Subsidiary in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since inception each of the Company
and each Subsidiary has not incurred any liability for taxes other than in the
ordinary course.

 



12

 

 

(jj)               PFIC Status. The Company was not a “passive foreign
investment company” (“PFIC”) as defined in Section 1297 of the United States
Internal Revenue Code of 1986, as amended (the “Code”), for its most recently
completed taxable year and, based on the Company’s current projected income,
assets and activities, the Company does not expect to be classified as a PFIC
for any subsequent taxable year.

 

(kk)           ERISA. No “prohibited transaction” (as defined in Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
could, singularly or in the aggregate, have a Material Adverse Effect. Each
employee benefit plan of the Company or any Subsidiary is in compliance in all
material respects with applicable law, including ERISA and the Code. Each of the
Company and each Subsidiary has not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company and each Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified, and nothing has occurred, whether by action or by failure to act,
which could, singularly or in the aggregate, cause the loss of such
qualification.

 

(ll)               FCPA. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder; and the Company and, to the
knowledge of the Company, its affiliates have instituted and maintain policies
and procedures reasonably designed to ensure continued compliance therewith.

 

(mm)       Office of Foreign Assets Control. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities contemplated hereby, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(nn)           No Unlawful Payments. Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its Subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 



13

 

 

(oo)           Margin Securities. Neither the Company nor any Subsidiary owns
any “margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds of the sale of the Securities will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Securities to be considered a “purpose credit” within the
meanings of Regulation T, U or X of the Federal Reserve Board.

 

(pp)           Anti-Money Laundering. The operations of the Company are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

(qq)           Intentionally Omitted.

 

(rr)              Insurance. Each of the Company and each Subsidiary carries, or
is covered by, insurance provided by recognized, financially sound and reputable
institutions with policies in such amounts and covering such risks as is
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.
The Company has no reason to believe that it or any Subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Effect.

 

(ss)             Outstanding Loans. There are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company or any Subsidiary to or
for the benefit of any of the officers or directors of the Company, any
Subsidiary or any of their respective family members, except as disclosed in the
Registration Statement, the General Disclosure Package and the Final Prospectus.
All transactions by the Company with office holders or control persons of the
Company have been duly approved by the board of directors of the Company, or
duly appointed committees or officers thereof.

 



14

 

 

(tt)              XBRL Language. The interactive data in eXtensible Business
Reporting Language included as an exhibit to any document incorporated by
reference into the Registration Statement fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

3.                  Agreement to Act as Placement Agents.

 

(a)                On the basis of the representations, warranties and
agreements and subject to the terms and conditions set forth herein, the Company
engages the Placement Agents, on a commercially reasonable efforts basis, to act
as its exclusive placement agents and the Representative, as the representative
of the Placement Agents in connection with the offer and sale, by the Company,
of the Securities to the Purchasers. The Securities are being sold to the
Purchasers pursuant to the Subscription Agreements on the terms described on
Schedule A hereto. The Placement Agents may retain other brokers or dealers to
act as sub-agents on their respective behalf in connection with the offering and
sale of the Securities. Until the earlier of the Closing Date (as defined in
Section 4 hereof) or the termination of this Agreement, the Company shall not,
without the prior consent of the Representative on behalf of the Placement
Agents, solicit or accept offers to purchase the Securities otherwise than
through the Placement Agents.

 

(b)               The Company expressly acknowledges and agrees that the
Placement Agents’ obligations hereunder are on a commercially reasonable efforts
basis, and this Agreement shall not give rise to any commitment by the Placement
Agents or any of their affiliates to underwrite or purchase any of the
Securities or otherwise provide any financing. No Placement Agent shall have
authority to bind the Company in respect of the sale of any Securities. The sale
of the Securities shall be made pursuant to the Subscription Agreements.

 

(c)                Each Placement Agent shall make commercially reasonable
efforts to assist the Company in obtaining performance by each Purchaser whose
offer to purchase Securities has been solicited by such Placement Agent and
accepted by the Company, but the Placement Agents shall not, except as otherwise
provided in this Agreement, be obligated to disclose the identity of any
potential Purchaser or have any liability to the Company in the event any such
purchase is not consummated for any reason. Under no circumstances will any
Placement Agent be obligated to purchase any Securities for its own account and,
in soliciting purchases of Securities, the Placement Agents shall act solely as
the Company’s agent and not as a principal. Notwithstanding the foregoing and
except as otherwise provided in Section 3(d), it is understood and agreed that
each Placement Agent (or its affiliates) may, solely at its discretion and
without any obligation to do so, purchase Securities as a principal; provided,
however, that any such purchases by such Placement Agent (or its affiliates)
shall be fully disclosed to the Company (including the identity of such
Investors) and approved by the Company in accordance with Section 3(d).

 

(d)               Subject to the provisions of this Section 3, offers for the
purchase of Securities may be solicited by any Placement Agent as agent for the
Company at such times and in such amounts as such Placement Agent deems
advisable. Each Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Securities received by it as agent of
the Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. Each Placement
Agent shall have the right, in its discretion, subject to providing prior notice
to the Company, to reject any offer to purchase Securities received by it, in
whole or in part, and any such rejection shall not be deemed a breach of its
agreement contained herein.

 



15

 

 

(e)                As compensation for services rendered, on the Closing Date,
the Company shall pay to the Placement Agents by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agents, an
aggregate amount based on a certain percentage of the gross proceeds received by
the Company from the sale of Securities on the Closing Date as set forth on
Schedule A hereto (the “Agency Fee”). Each Placement Agent agrees that the
foregoing compensation, together with any expense reimbursement payable
hereunder, constitutes all of the compensation that such Placement Agent shall
be entitled to receive in connection with the offering contemplated hereby; such
compensation shall supersede, in all respects, any and all prior agreements or
understandings relating to compensation to be received by such Placement Agent
from the Company in connection with the offering contemplated hereby. In
addition, the Company hereby agrees to issue and sell to the Representative
(and/or its designees) on the Closing Date a warrant (“Representative’s
Warrant”) for the purchase of an aggregate of 20,313 shares of Common Stock,
representing 2.5% of the Shares, for an aggregate purchase price of $100.00. The
Representative’s Warrant agreement, in the form attached hereto as Exhibit E
(the “Representative’s Warrant Agreement”), shall be exercisable, in whole or in
part, commencing on a date which is one (1) year after the Closing Date and
expiring on the five-year anniversary of the Closing Date at an initial exercise
price per share of Common Stock of $10.00, which is equal to 125% of the
offering price of the Securities. The Representative’s Warrant and the shares of
Common Stock issuable upon exercise thereof are hereinafter referred to together
as the “Representative’s Securities.” The Representative understands and agrees
that there are significant restrictions pursuant to FINRA Rule 5110 against
transferring the Representative’s Warrant and the underlying shares of Common
Stock during the one hundred eighty (180) days after the date of the Final
Prospectus and by its acceptance thereof shall agree that it will not sell,
transfer, assign, pledge or hypothecate the Representative’s Warrant, or any
portion thereof, or be the subject of any hedging, short sale, derivative, put
or call transaction that would result in the effective economic disposition of
such securities for a period of one hundred eighty (180) days following the date
of the Final Prospectus to anyone other than (i) a Placement Agent or a selected
dealer in connection with the Offering, or (ii) a bona fide officer or partner
of the Representative or of any such Placement Agent or selected dealer; and
only if any such transferee agrees to the foregoing lock-up restrictions.

 

(f)                No Securities which the Company has agreed to sell pursuant
to this Agreement shall be deemed to have been purchased and paid for, or sold
by the Company, until such Securities shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted and
from whom subscription proceeds have been received, the Company shall indemnify
and hold the Placement Agents harmless against any loss, claim or damage arising
from or as a result of such default by the Company.

 



16

 

 

4.                  Payment and Delivery. Subject to the terms and conditions
hereof, payment of the purchase price for, and delivery of certificates for, the
Securities shall be made at the offices of Sichenzia Ross Friedman Ference LLP
(or at such other place as shall be agreed upon by the parties), at 10:00 A.M.,
New York City time, on March 5, 2014 (unless another time shall be agreed to by
the parties, such time herein referred to as the “Closing Date”). The Company,
the Placement Agents and Continental Stock Transfer & Trust Company (the “Escrow
Agent”) have entered into an Escrow Agreement dated as of February 24, 2014 (the
“Escrow Agreement”). Subject to the terms and conditions hereof and of the
Escrow Agreement, payment of the purchase price for the Securities shall be made
to the Company in the manner set forth below by Federal Funds wire transfer,
against delivery of certificates for the Securities to such persons, and shall
be registered in such name or names and shall be in such denominations, as the
Representative may request at least one business day before the Closing Date.
Payment of the purchase price for the Securities to be purchased by the
Purchasers shall be made by such Purchasers directly to the Escrow Agent and the
Escrow Agent agrees to hold such purchase price in escrow in accordance
herewith. Subject to the terms and conditions hereof and of the Subscription
Agreements and the Escrow Agreement, the Escrow Agent shall, on the Closing
Date, deliver to the Company, by Federal Funds wire transfer, the aggregate
purchase price so held by the Escrow Agent in escrow, reduced by an amount equal
to the sum of the aggregate Agency Fee payable to the Placement Agents and the
Representative’s bona fide estimate of the amount, if any, of expenses for which
the Placement Agents are entitled to reimbursement pursuant hereto. Thereafter,
the Escrow Agent’s obligations with respect to the escrow of the purchase price
so held by it shall cease. The Company and the Representative hereby agree to
deliver to the Escrow Agent a Closing Notice in the form reasonably acceptable
to the Escrow Agent, the Company and the Representative at least one day prior
to the Closing Date. At least one day prior to the Closing Date, the
Representative shall submit to the Company the Placement Agents’ expense
reimbursement invoices and the Company shall make the necessary reconciling
payment on the Closing Date. Electronic transfer of the Securities shall be made
on the Closing Date in such names and in such denominations as the
Representative shall specify.

 

5.                  Certain Agreements of the Company. The Company agrees with
the several Placement Agents that:

 

(a)                Filing of Prospectuses. The Company has filed or will file
each Statutory Prospectus (including the Final Prospectus) pursuant to and in
accordance with Rule 424(b)(2) (or, if applicable and consented to by the
Representative, subparagraph (5)) not later than the second business day
following the earlier of the date it is first used or the execution and delivery
of this Agreement. The Company has complied and will comply with Rule 433 to the
extent applicable.

 

(b)               Filing of Amendments; Response to Commission Requests. The
Company will promptly advise the Representative of any proposal to amend or
supplement the Registration Statement or any Statutory Prospectus at any time,
will offer the Representative a reasonable opportunity to comment on any such
amendment or supplement and will not file any such proposed amendment or
supplement to which you reasonably object; and the Company will also advise the
Representative promptly of (i) the filing of any such amendment or supplement,
(ii) any request by the Commission or its staff for any amendment to the
Registration Statement, for any supplement to any Statutory Prospectus or for
any additional information, (iii) the institution by the Commission of any stop
order proceedings in respect of the Registration Statement or the threatening of
any proceeding for that purpose, and (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities in any jurisdiction or the institution or threatening of any
proceedings for such purpose. The Company will use its reasonable best efforts
to prevent the issuance of any such stop order or the suspension of any such
qualification and, if issued, to obtain as soon as possible the withdrawal
thereof.

 



17

 

 

(c)                Continued Compliance with Securities Laws. If, at any time
when a prospectus relating to the Securities is (or but for the exemption in
Rule 172 would be) required to be delivered under the Act, any event occurs as a
result of which the Final Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it is necessary at any time to
amend the Registration Statement or supplement the Final Prospectus to comply
with the Act, the Company will promptly notify the Representative of such event
so that any use of the General Disclosure Package may cease until it is amended
or supplemented and will promptly prepare and file with the Commission and
furnish, at its own expense, to the Placement Agents and the dealers and any
other dealers in such quantities as the Representative may reasonably request,
an amendment or supplement which will correct such statement or omission or an
amendment which will effect such compliance. Neither the Representative’s
consent to, nor the Placement Agents’ delivery of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7 hereof.

 

(d)               Rule 158. As soon as practicable, but not later than 16
months, after the date of this Agreement, the Company will make generally
available to its securityholders an earnings statement covering a period of at
least 12 months beginning after the date of this Agreement and satisfying the
provisions of Section 11(a) of the Act and Rule 158.

 

(e)                Furnishing of Prospectuses. The Company will furnish to the
Representative copies of the Registration Statement, including all exhibits, any
Statutory Prospectus, the Final Prospectus and all amendments and supplements to
such documents, in each case as soon as available and in such quantities as the
Representative reasonably requests. The Company will pay the expenses of
printing and distributing to the Placement Agents all such documents.

 

(f)                Blue Sky Qualifications. The Company will arrange for the
qualification of the Securities for sale under the laws of such jurisdictions as
the Representative designates and will continue such qualifications in effect so
long as required for the distribution.

 



18

 

 

(g)               Reporting Requirements. During the period of 3 years
hereafter, the Company will furnish to the Representative and, upon request, to
each of the other Placement Agents, as soon as practicable after the end of each
fiscal year, a copy of its annual report to stockholders for such year; and the
Company will furnish to the Representative (i) as soon as available, a copy of
each report and any definitive proxy statement of the Company filed with the
Commission under the Exchange Act or mailed to stockholders, and (ii) from time
to time, such other information concerning the Company as the Representative may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Placement Agents.

 

(h)               Payment of Expenses. The Company will pay all expenses
incident to the performance of its obligations under this Agreement, including
but not limited all expenses incident to the performance of the obligations of
the Company under this Agreement, including, but not limited to: (a) all filing
fees relating to the registration of the Shares to be sold in the Offering with
the Commission; (b) all actual FINRA Public Offering System filing fees
associated with the review of the Offering by FINRA; (c) all fees and expenses
relating to the listing of such Shares on the NASDAQ Capital Market (d)
[Intentionally omitted.] ; (e) all fees, expenses and disbursements relating to
the registration, qualification or exemption of such Shares under the securities
laws of such foreign jurisdictions as Brean may reasonably designate with
advance notice to and consent from the Company; (f) the costs of all mailing and
printing of the underwriting documents (including, without limitation, the
Placement Agency Agreement, any Blue Sky Surveys and, if appropriate, any
Selected Dealers’ Agreement, and Placement Agents’ Questionnaire), Registration
Statements, Prospectuses and all amendments, supplements and exhibits thereto
and as many final Prospectuses as Brean may reasonably deem necessary; (g) the
costs of preparing, printing and delivering certificates representing the
Shares; (h) fees and expenses of the transfer agent for the Common Stock; (i)
stock transfer and/or stamp taxes, if any, payable upon the transfer of
securities from the Company to Brean; (j) the fees and expenses of the Company’s
accountants; and (k) the fees and expenses of the Company’s legal counsel and
other agents and representatives. The Representative may deduct from the net
proceeds of the Offering payable to the Company at Closing the actual and
accountable out-of-pocket expenses, subject to a cap on such actual and
accountable out-of-pocket expenses of $75,000 in the aggregate (the “Cap”), to
be paid by the Company to the Placement Agents, less the Advance (as such term
is defined in Section 9 hereof), provided, however, that in the event that the
Offering is terminated, the Company agrees to reimburse the Placement Agents
pursuant to Section 9 hereof.

 

(i)                 Use of Proceeds. The Company will use the net proceeds
received in connection with this offering in the manner described in the “Use of
Proceeds” section of the General Disclosure Package and, except as disclosed in
the General Disclosure Package and the Final Prospectus, the Company does not
intend to use any of the proceeds from the sale of the Securities hereunder to
repay any outstanding debt owed to any affiliate of any Placement Agent.

 



19

 

 

(j)                 Absence of Manipulation. Neither the Company, nor any
Subsidiary nor, to the Company’s knowledge, any of the Company’s or any
Subsidiary’s officers, directors or affiliates has taken or will take, directly
or indirectly, any action designed or intended to stabilize or manipulate the
price of any security of the Company, or which caused or resulted in, or which
might in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.

 

(k)               Restriction on Sale of Securities. For the period specified
below (the “Lock-Up Period”), neither the Company nor any officer or director
will, directly or indirectly, take any of the following actions with respect to
the Common Stock or any securities convertible into or exchangeable or
exercisable for any shares of Common Stock (“Lock-Up Securities”): (i) offer,
sell, issue, contract to sell, pledge or otherwise dispose of Lock-Up
Securities, (ii) offer, sell, issue, contract to sell, contract to purchase or
grant any option, right or warrant to purchase Lock-Up Securities, (iii) enter
into any swap, hedge or any other agreement that transfers, in whole or in part,
the economic consequences of ownership of Lock-Up Securities, (iv) establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position in Lock-Up Securities within the meaning of Section 16 of the Exchange
Act or (v) file with the Commission a registration statement under the Act
relating to Lock-Up Securities, or publicly disclose the intention to take any
such action, without the prior written consent of the Representative. The
restrictions set forth in this Section (k) shall not apply to (A) the sale of
the Securities to the Purchasers; (B) the issuance of restricted Common Stock or
options to acquire Common Stock pursuant to the Company’s employee benefit
plans, qualified stock option plans or other employee compensation plans as such
plans are in existence on the date hereof and described in the Pricing
Disclosure Package and Final Prospectus, (C) the issuance of Common Stock
pursuant to valid exercises of options, warrants or rights outstanding on the
date hereof, (D) the issuance by the Company of any Common Stock or securities
convertible into or exchangeable for Common Stock as consideration for mergers,
acquisitions, other business combinations or strategic alliances occurring after
the dates of this Agreement; provided that each recipient of Common Stock
pursuant to this clause (D) agrees that all such shares remain subject to
restrictions substantially similar to those contained in this paragraph (k); or
(E) the purchase or sale of the Company’s securities pursuant to a plan,
contract or instruction that satisfies the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof. The initial
Lock-Up Period will commence on the date hereof and continue for two months
after the date hereof or such earlier date that the Representative consents to
in writing; provided, however, that if (1) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (2) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the materials news or
material event, as applicable, unless the Representative waives, in writing,
such extension. The Company will provide the Representative with notice of any
announcement described in clause (2) of the preceding sentence that gives rise
to an extension of the Lock-Up Period. Notwithstanding the foregoing, during the
Lock-Up Period, the Company may close any offering or offerings of its
securities (the “Subsequent Offering”) at a price or prices that equal or exceed
115% of the price at which the Representative sells the Shares in the Offering
provided that (1) any Subsequent Offering will not exceed the aggregate amount
raised in the Offering and (2) such Subsequent Offering will not occur until at
least 30 days after the Closing Date.

 



20

 

 

6.                  Free Writing Prospectuses. The Company represents and agrees
that, unless it obtains the prior consent of the Representative, and each
Placement Agent represents and agrees that, unless it obtains the prior consent
of the Company and the Representative, it has not made and will not make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by the Company and the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including timely Commission
filing where required, legending and record keeping.

 

7.                  Conditions of the Obligations of the Placement Agents. The
obligations of the Placement Agents hereunder will be subject to the accuracy of
the representations and warranties of the Company herein (as though made as of
the Applicable Time and on the Closing Date), to the accuracy of the statements
of Company officers made pursuant to the provisions hereof, to the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

 

(a)                Accountants’ Comfort Letter. The Representative shall have
received letters, dated, respectively, the date hereof and the Closing Date, of
Gumbiner Savett Inc confirming that they are a registered public accounting firm
and independent public accountants within the meaning of the Securities Laws and
substantially in the form of Exhibit B hereto.

 

(b)               Filing of Prospectus. The Final Prospectus shall have been
filed with the Commission in accordance with the Rules and Regulations and
Section 5(a) hereof. No stop order suspending the effectiveness of the
Registration Statement or of any part thereof shall have been issued and no
proceedings for that purpose shall have been instituted or, to the knowledge of
the Company or any Placement Agent, shall be contemplated by the Commission.

 

(c)                No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement, there shall not have occurred any of the following:
(i) trading in securities generally on the New York Stock Exchange, Nasdaq or
the NYSE Amex or in the over-the-counter market, or trading in any securities of
the Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited, or minimum or maximum prices or maximum range
for prices shall have been established on any such exchange or such market by
the Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the General Disclosure Package and the Final
Prospectus. Since the date of the latest audited financial statements included
in the General Disclosure Package and the Final Prospectus or incorporated by
reference in the General Disclosure Package and Final Prospectus as of the date
hereof, (i) neither the Company nor any Subsidiary shall have sustained any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the General
Disclosure Package and the Final Prospectus, and (ii) there shall not have been
any change in the capital stock or long-term debt of the Company nor any
Subsidiary, or any change, or any development involving a prospective change, in
or affecting the business, general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and any Subsidiary,
otherwise than as set forth in the General Disclosure Package and Final
Prospectus, the effect of which, in any such case described in clause (i) or
(ii) of this sentence, is, in the judgment of the Representative, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Stock on the terms and in the manner contemplated in the
General Disclosure Package and the Final Prospectus. No action shall have been
taken and no law, statute, rule, regulation or order shall have been enacted,
adopted or issued by any governmental agency or body which would prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or any Subsidiary; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Securities or
materially and adversely affect or potentially materially and adversely affect
the business or operations of the Company or any Subsidiary.

 



21

 

 

(d)               Opinion of Counsel for Company. The Representative shall have
received an opinion and 10b-5 negative assurance letter, each dated the Closing
Date, of Richardson and Patel LLC, counsel for the Company and its subsidiaries,
in the form set forth on Exhibit C.

 

(e)                Opinion of IP Certificate from Company. The Representative
shall have received a certificate signed by the Chief Executive Officer and
Chief Financial Officer of the Company, dated the Closing Date, , in the form
set forth on Exhibit D regarding the Intellectual Property of the Company.

 



22

 

 

(f)                Officer’s Certificate. The Company shall have furnished to
the Representative a certificate, dated the Closing Date, of its Chairman of the
Board, its President or a Vice President and its Chief Financial Officer stating
that (i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the Final
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, as of the Applicable Time and as of the date of this Agreement and as
of the Closing Date did not include any untrue statement of a material fact and
did not omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and the General Disclosure
Package, as of the Applicable Time and as of the Closing Date, any Permitted
Free Writing Prospectus as of its date and as of the Closing Date, the Final
Prospectus, as of the respective date thereof and as of the Closing Date, did
not include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the General Disclosure Package or the Final Prospectus, (iii) to the best of
their knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
General Disclosure Package and the Final Prospectus, any material adverse change
in the financial position or results of operations of the Company or any
Subsidiary, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company or any Subsidiary,
except as set forth in General Disclosure Package and the Final Prospectus.

 

(g)               Listing. Nasdaq shall have approved the Securities for
listing, subject only to official notice of issuance.

 

(h)               No Objection. FINRA has confirmed that it has not raised any
objection with respect to the fairness and reasonableness of the placement
agency terms and arrangements relating to the offering of the Securities.

 

(i)                 Subscription Agreements. The Company shall have entered into
Subscription Agreements with each of the Purchasers and such agreements shall be
in full force and effect.

 

(j)                 Escrow Agreement. The Company shall have entered into the
Escrow Agreement and such agreement shall be in full force and effect.

 

(k)               Lock-up Agreements. On or prior to the date hereof, the
Representative shall have received lockup letters in the form attached hereto as
Exhibit F from the Company’s directors, executive officers and certain
shareholders.

 



23

 

 

The Company will furnish the Representative with such conformed copies of such
opinions, certificates, letters and documents as the Representative reasonably
requests. The Representative may in its sole discretion waive on behalf of the
Placement Agents compliance with any conditions to the obligations of the
Placement Agents hereunder.

 

8.                  Indemnification and Contribution.

 

(a)                Indemnification of Placement Agents. The Company will
indemnify and hold harmless each Placement Agent, its partners, members,
directors, officers, employees, agents, affiliates and each person, if any, who
controls such Placement Agent within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act (each, an “Indemnified Party”), against any and
all losses, claims, damages or liabilities, joint or several, to which such
Indemnified Party may become subject, under the Act, the Exchange Act, other
federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any part of the Registration Statement at any time,
any Statutory Prospectus as of any time, the Final Prospectus or any Issuer Free
Writing Prospectus or (ii) the omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with written information furnished to the
Company by any Placement Agent through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Placement Agent consists of the information described as such in
subsection (b) below.

 

(b)               Indemnification of Company. Each Placement Agent will
severally and not jointly indemnify and hold harmless the Company, each of its
directors and each of its officers who signs a Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (each, a “Placement Agent Indemnified
Party”), against any losses, claims, damages or liabilities to which such
Placement Agent Indemnified Party may become subject, under the Act, the
Exchange Act, other federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of the Registration
Statement at any time, any Statutory Prospectus as of any time, the Final
Prospectus, or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or the alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Placement Agent through the Representative specifically for use therein, and
will reimburse any legal or other expenses reasonably incurred by such Placement
Agent Indemnified Party in connection with investigating or defending against
any such loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Placement Agent Indemnified Party is
a party thereto), whether threatened or commenced, based upon any such untrue
statement or omission, or any such alleged untrue statement or omission as such
expenses are incurred, it being understood and agreed that the only such
information furnished by any Placement Agent consists of the following
information in the Final Prospectus furnished on behalf of each Placement Agent:
the paragraph entitled “Passive Market Making” under the caption “Plan of
Distribution”.

 



24

 

 

(c)                Actions against Parties; Notification. Promptly after receipt
by an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof except as set forth below. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of an indemnified party.

 



25

 

 

(d)               Contribution. If the indemnification provided for in this
Section is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a) or (b)
above in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agents on the other
from the offering of the Securities; provided, however, that in no case shall
any Placement Agent be responsible for any contribution in an amount in excess
of the placement agent fees and commissions applicable to the Securities
purchased by the Purchasers hereunder. If the allocation provided above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to above but also the relative fault of the
Company on the one hand and the Placement Agents on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Placement Agents on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total placement agent fees and commissions received by the Placement Agents.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Placement Agents and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Placement
Agents’ obligations in this subsection (d) to contribute are several in
proportion to their respective placement agent obligations and not joint. The
Company and the Placement Agents agree that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

 



26

 

 

9.                  Termination. The Representative may terminate this Agreement
by notice given to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, on the New York
Stock Exchange or the NASDAQ Global Select Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by the
United States Federal Government or New York State, or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets, currency exchange rates or controls or any calamity or crisis that, in
the Representative’s judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in the
Representative’s judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the General Disclosure Package. Notwithstanding anything to the
contrary in this Agreement in the event that this Agreement shall not be carried
out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Placement Agents their actual and accountable out-of-pocket
expenses related to the transactions contemplated herein then due and payable
(including the fees and disbursements of Representative Counsel), inclusive of
the $25,000 advance for accountable expenses previously paid by the Company to
the Representative (the “Advance”) and upon demand the Company shall pay the
full amount thereof, subject to the Cap, to the Representative on behalf of the
Placement Agents; provided, however, that any payment in accordance with this
Section shall in no way limit or impair the indemnification and contribution
provisions of this Agreement. Notwithstanding the foregoing, any advance
received by the Representative will be reimbursed to the Company to the extent
not actually incurred in compliance with FINRA Rule 5110(f)(2)(C).

 

10.              Survival of Certain Representations and Obligations. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or its officers and of the several Placement Agents
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Placement Agent, the Company or any of their
respective representatives, officers or directors or any controlling person, and
will survive delivery of and payment for the Securities. If the sale of the
Securities provided for herein is not consummated for any reason other than
solely by reason of a default by any of the Placement Agents, the Company will
reimburse the Placement Agents for all out-of-pocket expenses (including fees
and disbursements of counsel) reasonably incurred by them in connection with the
offering of the Securities, and the respective obligations of the Company and
the Placement Agents pursuant to Section 8 hereof shall remain in effect. In
addition, if any Securities have been purchased hereunder, the representations
and warranties in Section 2 and all obligations under Section 5 shall also
remain in effect.

 

11.              Notices. All communications hereunder will be in writing and,
if sent to the Placement Agents, will be mailed, delivered or telegraphed and
confirmed to the Representative at Brean Capital LLC, 1345 Avenue of the
Americas, 29th Floor, New York, NY 10105 , (fax: (212) 702-6548), Attention:
William McCluskey, Senior Managing Director, or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to it at 12870 Interurban Avenue
South, Seattle, Washington 98168, Attention: Richard F. Rutkowski, Chief
Executive Officer, Fax: (206) 299-3553; provided, however, that any notice to an
Placement Agent pursuant to Section 8 will be mailed, delivered or telegraphed
and confirmed to such Placement Agent.

 



27

 

 

12.              Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 8, and no other
person will have any right or obligation hereunder.

 

13.              Representation of Placement Agents. The Representative will act
for the several Placement Agents in connection with this financing, and any
action under this Agreement taken by the Representative will be binding upon all
the Placement Agents.

 

14.              Waiver of Jury Trial. The Company hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby

 

15.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

16.              Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)                No Other Relationship. The Placement Agents have been
retained solely to act as placement agents in connection with the sale of
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agents have been created in respect of any of the
transactions contemplated by this Agreement or the Final Prospectus,
irrespective of whether the Placement Agents have advised or are advising the
Company on other matters;

 

(b)               Arms’ Length Negotiations. The price of the Securities set
forth in this Agreement was established by the Company following discussions and
arms-length negotiations with the Placement Agents and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)                Absence of Obligation to Disclose. The Company has been
advised that the Placement Agents and their affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and that the Placement Agents have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

 

(d)               Waiver. The Company waives, to the fullest extent permitted by
law, any claims it may have against the Placement Agents for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that the Placement Agents
shall have no liability (whether direct or indirect) to the Company in respect
of such a fiduciary duty claim or to any person asserting a fiduciary duty claim
on behalf of or in right of the Company, including stockholders, employees or
creditors of the Company.

 



28

 

 

17.              Headings. The section headings in this Agreement are for the
convenience of the parties only and will not affect the construction or
interpretation of this Agreement.

 

18.              Governing Law; Consent to Jurisdiction; Trial by Jury. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Agreement shall
be brought and enforced in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 11 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim. The Company agrees that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY OMITTED]

 



29

 

 

If the foregoing is in accordance with the Placement Agents’ understanding of
our agreement, kindly sign and return to the Company one of the counterparts
hereof, whereupon it will become a binding agreement between the Company and the
several Placement Agents in accordance with its terms.

 

      Very truly yours,                 CLEARSIGN COMBUSTION CORPORATION        
        By:   /s/ James N. Harmon         Name: James N. Harmon           Title:
Chief Financial Officer & Corporate Secretary            The foregoing Placement
Agency Agreement is hereby confirmed and accepted as of the date first above
written.                 BREAN CAPITAL LLC                           By:   /s/
William J. McCluskey         Name: William J. McCluskey         Title: Managing
Director      

 

Acting on behalf of itself and as the

Representative of the several Placement Agents.

 



30

 

 

SCHEDULE A

 

Number of Securities to be issued: 812,500

 

Offering Price: $8.00 per share

 

Agency Fee: 7.5%

 

Number of Representative Warrants: 20,313

 

 

 

 

SCHEDULE B

 

1.General Use Free Writing Prospectuses (included in the General Disclosure
Package)

 

 

 

 

EXHIBIT A

 

Form of Subscription Agreement

  

SUBSCRIPTION AGREEMENT

 

Clearsign Combustion Corporation.

12870 Interurban Avenue South

Seattle, Washington 98168

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.                  This Subscription Agreement (this “Agreement”) is made as of
the date set forth below between Clearsign Combustion Corporation., a Washington
corporation (the “Company”), and the Investor.

 

2.                  The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 812,500 shares (the “Securities”) of its
common stock, par value $0.001 per share (the “Common Stock”), for a purchase
price of $8.00 per share (the “Purchase Price”).

 

3.                  The offering and sale of the Securities (the “Offering”) are
being made pursuant to (1) an effective Registration Statement on Form S-3
(including the Prospectus contained therein (including any documents
incorporated by reference therein, the “Base Prospectus”) and any documents
incorporated by reference therein, the “Registration Statement”) filed by the
Company with the Securities and Exchange Commission (the “Commission”), (2) if
applicable, certain “free writing prospectuses” (as that term is defined in Rule
405 under the Securities Act of 1933, as amended), that have or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
and (3) a Final Prospectus Supplement (the “Final Prospectus Supplement,” and
together the Base Prospectus, the “Final Prospectus”) containing the final terms
of the Offering that has been delivered to the Investor and that will be filed
with the Commission.

 

4.                  The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Securities set forth below for the aggregate purchase price set forth below.
The Securities shall be purchased pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by the placement agents (the “Placement
Agents”) named in the Final Prospectus and that there is no minimum offering
amount.

 

5.                  The manner of settlement of the Securities purchased by the
Investor shall be determined by such Investor as follows (check one):

 



Ex. A - 1

 

 

[____] A. Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by vStock Transfer LLC, the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing. NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I)DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SECURITIES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SECURITIES, AND

 

(II)REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

JP Morgan Chase
4 Metro Tech Center

Brooklyn, NY 11417
ABA # 021000021

Swift Code: chasus33
Account Name: Continental Stock Transfer & Trust Co. AAF ClearSign Combustion
Corp.

Account Number: 530-158396

REF: (Investor Name)

 

— OR —

 

[____] B. Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Securities registered in the Investor’s name and address as set forth
below and released by the Transfer Agent to the Investor at the Closing directly
to the account(s) at Brean Capital LLC (“Brean”) identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

(I)NOTIFY BREAN OF THE ACCOUNT OR ACCOUNTS AT BREAN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT BREAN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

 



Ex. A - 2

 

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SECURITIES MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.

 

6.                  The Investor represents that, except as set forth below, (a)
it has had no position, office or other material relationship within the past
three years with the Company or persons known to it to be affiliates of the
Company, (b) it is not a FINRA member or an Associated Person (as such term is
defined under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) it, after giving effect to the transactions contemplated
hereby, will not, either individually or with a group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), be the beneficial owner of 20% or more of the Company’s outstanding
Common Stock. For purposes of this Section 6, beneficial ownership shall be
determined pursuant to a Rule 13d-3 under the Exchange Act. Exceptions:

 



 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.                  The Investor represents that it has received (i) the final
Base Prospectus, dated May 30, 2013, which is a part of the Company’s
Registration Statement, (ii) the documents incorporated by reference therein (or
otherwise made available to it by the filing by the Company of an electronic
version thereof with the Commission) and (iii) any free writing prospectus
(collectively, the “Disclosure Package”) prior to the execution by the Investor
of this Agreement. The Investor understands that prior to delivery of this
Agreement to the Company the Investor will receive the Final Prospectus.

 

8.                  No offer by the Investor to buy Securities will be accepted
and no part of the Purchase Price will be delivered to the Company until the
Investor has received the Final Prospectus and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or a Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company. The Investor understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this
subscription for Securities, in whole or in part.

 



Ex. A - 3

 

 

Number of Securities:       Purchase Price Per Securities: $        Aggregate
Purchase Price: $  

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  Dated as of: ______________, 2014               INVESTOR   By:           Print
Name:             Title:           Address:        

 

Agreed and Accepted
this ______ day of _____________, 2014:

 

CLEARSIGN COMBUSTION CORP.     By:     Title:  

 



Ex. A - 4

 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.                  Authorization and Sale of the Securities. Subject to the
terms and conditions of this Agreement, the Company has authorized the sale of
the Securities.

 

2.                  Agreement to Sell and Purchase the Securities; Placement
Agent.

 

2.1              At the Closing (as defined in Section 3.1), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Securities set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2              The Company proposes to enter into substantially this same form
of Subscription Agreement with certain other investors (the “Other Investors”)
and expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3              Investor acknowledges that the Company has agreed to pay Brean
Capital LLC (collectively, the “Placement Agents”) a fee (the “Placement Fee”)
in respect of the sale of Securities to the Investor.

 

2.4              The Company has entered into a Placement Agency Agreement,
dated February 27, 2014 (the “Placement Agreement”), with the Placement Agents.
Under Section 3 of the Placement Agreement, the Company has made representations
and warranties to the Placement Agents and the Investors, which the Investors
shall be entitled to rely upon as third party beneficiaries thereof.

 

3.                  Closings and Delivery of the Securities and Funds.

 

3.1              Closing. The completion of the purchase and sale of the
Securities (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Representative (as defined in the
Placement Agreement), and of which the Investors will be notified in advance by
the Placement Agreement, in accordance with Rule 15c6-1 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). At the
Closing, (a) the Company shall cause the Transfer Agent to deliver to the
Investor the number of Securities set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Securities being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.

 

3.2              Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Securities to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Securities being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor pursuant to this
Agreement, including the Terms and Conditions for Purchase of Securities, and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date pursuant to this Agreement, including the Terms and Conditions
for Purchase of Securities.

 



Ex. A - 5

 

 

3.3              Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date pursuant
to this Agreement and Section 7 of the Placement Agreement, and to the condition
that the Placement Agents shall not have: (i) terminated the Placement Agreement
pursuant to the terms thereof or (ii) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Securities that they have agreed to purchase from the
Company.

 

3.4              Delivery of Funds.

 

(a)            Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Securities purchased by such
Investor through delivery by electronic book-entry at DTC, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall remit by wire transfer the amount of funds equal to
the aggregate purchase price for the Securities being purchased by the Investor
to the following account designated by the Company and the Placement Agents
pursuant to the terms of that certain Escrow Agreement (the “Escrow Agreement”)
dated as of February 24, 2014, by and among the Company, the Placement Agents
and Continental Stock Transfer & Trust Company (the “Escrow Agent”):

 

JP Morgan Chase

4 Metro Tech Center

Brooklyn, NY 11417

ABA # 021000021

Swift Code: chasus33

Account Name: Continental Stock Transfer & Trust Co. AAF ClearSign Combustion
Corp.

Account Number: 530-158396

REF: (Investor Name)

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of each Investor to the Company upon the satisfaction, in the
sole judgment of the Representative, of the conditions set forth in Section 3.3
hereof. The Representative shall have no rights in or to any of the escrowed
funds, unless the Representative and the Escrow Agent are notified in writing by
the Company in connection with the Closing that a portion of the escrowed funds
shall be applied to the Placement Fee. The Company and the Investor agree to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this Section
3.4 or otherwise with respect to the funds held in escrow pursuant hereto or
arising under the Escrow Agreement, unless it is finally determined that such
Losses resulted directly from the willful misconduct or gross negligence of the
Escrow Agent. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 



Ex. A - 6

 

 

Investor shall also furnish to the Representative a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

 

(b)               Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Securities purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at Brean Capital LLC (“Brean”) to be
credited with the Securities being purchased by the Investor have a minimum
balance equal to the aggregate purchase price for the Securities being purchased
by the Investor.

 

3.5              Delivery of Shares.

 

(a)                Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Securities purchased by such
Investor through delivery by electronic book-entry at DTC, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing Philadelphia Stock
Transfer, the Company’s transfer agent, to credit such account or accounts with
the Securities by means of an electronic book-entry delivery. Such DWAC shall
indicate the settlement date for the deposit of the Securities, which date shall
be provided to the Investor by the Representative. Simultaneously with the
delivery to the Company by the Escrow Agent of the funds held in escrow pursuant
to Section 3.4 above, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Securities pursuant to the information
contained in the DWAC.

 

(b)               Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Securities purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify Brean of the account or accounts at Brean to be credited with the
Securities being purchased by such Investor. On the Closing Date, the Company
shall deliver the Securities to the Investor directly to the account(s) at Brean
identified by Investor and simultaneously therewith payment shall be made from
such account(s) to the Company through DTC.

 

4.                  Representations, Warranties and Covenants of the Investor.

 

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agents that:

 



Ex. A - 7

 

 

4.1              The Investor (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, (b) has answered all
questions on the Signature Page and the Investor Questionnaire and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date and (c) in connection with its decision to purchase the
number of Securities set forth on the Signature Page, has received and is
relying only upon the Disclosure Package and the Final Prospectus and the
documents incorporated by reference therein.

 

4.2              (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agents that would
permit an offering of the Securities, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers the Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agents
have not authorized to make and have not made any representation, disclosure or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Base Prospectus or the Final Prospectus.

 

4.3              (a) The Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (b) this Agreement constitutes a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4              The Investor understands that nothing in this Agreement, the
General Disclosure Package, the Final Prospectus or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

4.5              Since the earlier to occur of (i) the date on which the
Placement Agents first contacted such Investor about the Offering and (ii) the
date that is the tenth (10th) trading day prior to the date of this Agreement,
it has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Each Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. Each
Investor agrees that it will not use any of the Securities acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

 



Ex. A - 8

 

 

5.                  Survival of Representations, Warranties and Agreements;
Third Party Beneficiary. Notwithstanding any investigation made by any party to
this Agreement or by the Placement Agents, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of the Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor. The Placement Agents and
Brean shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

 

6.                  Notices. All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

 

(a)                if to the Company, to:

 

Clearsign Combustion Corp.

12870 Interurban Avenue South

Seattle, Washington 98168

Attention: Richard F. Rutkowski, Chief Executive Officer

Fax No: (206) 299-3553

 

 

with a copy (which shall not constitute notice) to:

 

Richardson & Patel, LLP

The Chrysler Building,

405 Lexington Avenue, 49th Floor

New York, NY 10174

Attention: Kevin Friedmann, Esq.

Fax No: (917) 591-6898

 

(b)               if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

 



Ex. A - 9

 

 

7.                  Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor.

 

8.                  Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Agreement.

 

9.                  Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

10.              Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

11.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

12.              Confirmation of Sale. The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Securities to such
Investor and an acceptance of such Investor’s offer to purchase such Securities.

 

13.              Press Release. The Company and the Investor agree that the
Company shall issue one or more press releases (a) announcing the Offering and
(b) disclosing any material, non-public information regarding the proposed
restructuring of the Company that was described in the Final Prospectus prior to
the opening of the financial markets in New York City on the business day
immediately after the date hereof.

 

14.              Termination. In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, the Agreement
shall terminate without any further action on the part of the parties hereto.

 

15.              Assignability of Agreement. The Agreement and the Investor’s
rights, obligations and interest under the Agreement, including the Terms and
Conditions for Purchase of Securities, are not transferable or assignable by the
Investor.

 



Ex. A - 10

 

 

EXHIBIT A

 

CLEARSIGN COMBUSTION CORP.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Securities are to be registered in. You may use a
nominee name if appropriate:         2. The relationship between the Investor
and the registered holder listed in response to item 1 above:         3. The
mailing address of the registered holder listed in response to item 1 above:    
    4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:         5. Name of DTC
Participant (broker-dealer at which the account or accounts to be credited with
the Securities are maintained):         6. DTC Participant Number:         7.
Name of Account at DTC Participant being credited with the Securities:        
8. Account Number at DTC Participant being credited with the Securities:  

 



Ex. A - 11

 

 

EXHIBIT B

 

Form of Comfort Letter

 



Ex. B - 1

 

 

EXHIBIT C

 

Form of Opinion of Richardson Patel LLP

 



Ex. C - 1

 

 

EXHIBIT D

 

Form of IP Certificate from the Company

 



Ex. D - 1

 

 

EXHIBIT E

 

Form of Placement Agent Warrant

 



Ex. E - 1

 

 

EXHIBIT F

 

Form of Lock-Up

 



Ex. F - 1

 